Bland, Chancellor.
This cause standing ready for hearing, and being submitted, the proceedings were read and considered.
Whereupon it is decreed, that the defendant, Eli Hewitt', pay unto the plaintiff, Martha Hewitt, or to her order, during their natural lives, so long as they shall live 'separate and apart from each other, the annual sum of three 'hundred and fifty dollars, payable half yearly; that is to say, one hundred and seventy-five dollars on the tenth day of April, and one hundred and seventy-five dollars on the tenth day of October in every year; the first payment to be made on the tenth day of April next; the same being deemed a suitable alimony, having regal'd, to the circumstances of the parties respectively, for her support and maintenance. And in case it should not be punctually paid when demanded, .the plaintiff may apply to this court to have the payment enforced: And it is further ordered, that either party be’ at liberty to apply, upon any future change of circumstances of the parties, or either of them, for such variation or modification of this decree as those future circumstances may indicate to'be just. And it is further ordered, that the defendant pay all costs to be taxed by the register.
The plaintiff, by her petition, stated, that she still continued to live separate and apart from her husband; that by the decree in this case she had become entitled to the sum,of $175, on the 10th of April last, which sum the defendant had neglected and refused to pay: whereupon she prayed, that he might be ordered to pay, &c.
15th May, 1826. — Bland, Chancellor. — Ordered, that Eli Hewitt pay unto Martha Hewitt, the sum of one hundred and seventy-five dollars with interest thereon, being the amount which became due on the 10th of- April last, of the sum allowed her as alimony; or shew good cause to the contrary, on the 15th day of June next; *103provided that a copy of this order, together with a copy of the petition, be served on Eli Hewitt, on or before the 27th instant.
The plaintiff by her petition stated, that a copy had been served as required; that the defendant had failed to shew cause or to pay; whereupon she prayed for a fieri facias; which was ordered accordingly. The payment of other instalments of the alimony was enforced in like manner; after which the case was terminated by the death of the defendant.